Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lajoie et al. (US 2011/0107379 A1) – content delivery over a content delivery network with common control and service functions, but does not disclose a media playback device, wherein the media playback instruction comprises one of a play, rewind or fast forward command and sending, based on information associated with the media playback instruction with a media capture instruction, the media capture instruction to a media capture device that comprises a camera wherein the media capture instruction controls the camera.
Cholas et al. (US 2010/0313226 A1) – media bridge between a portable media device and a user’s home network, but does not disclose a media playback device, wherein the media playback instruction comprises one of a play, rewind or fast forward command and sending, based on information associated with the media playback instruction with a media capture instruction, the media capture instruction to a media capture device that comprises a camera wherein the media capture instruction controls the camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462